Citation Nr: 1709620	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include asthma and chronic obstructive pulmonary (COPD).

2. Entitlement to service connection for left shoulder impingement, claimed as left shoulder condition.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction below currently lies with the RO in Boston, Massachusetts.

Regarding the lung disorder, the RO denied service connection for a lung disorder in a May 2010 rating decision. The Veteran appealed, and the Board denied service connection for a lung disorder in an April 2016 decision. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued an Order that vacated the Board's April 2016 decision and remanded the matter on appeal for adjudication consistent with the instructions outlined in a November 2016 Joint Motion for Partial Remand (JMR) by the parties.

Regarding the issue of the left shoulder disorder, the Board notes that the Veteran's left shoulder is already service-connected for radiculopathy. Service connection was initially established in January 1995 for status post cervical strain with evidence of radiculopathy and hyperpathy, claimed as a left shoulder condition, with a 10 percent rating. Claims for an increased rating for this cervical spine condition were denied by the RO in February 1995 and May 2009. In October 2012, the RO increased the evaluation for the cervical spine disorder from 10 percent to 20 percent. That same rating decision also established a separate rating for left upper extremity radiculopathy, as secondary to the cervical spine disorder, at a 20 percent rating. The Veteran appealed, and in a February 2014 decision the Board determined that the Veteran was entitled to a 40 percent rating for his left shoulder radiculopathy, but no higher, after January 24, 2011, and provided an earlier effective date for the previously assigned 20 percent rating. The Veteran initially appealed the cervical spine and left upper extremity radiculopathy claims to the Court but subsequently elected not to pursue them further.

The Veteran's left shoulder condition was not adjudicated separately from his radiculopathy condition until the RO issued a decision in August 2013 that denied service connection for left shoulder impingement, claimed as left shoulder condition. The left shoulder impingement claim was previously before the Board in April 2016. At that time, the Board remanded the claim so that the RO could furnish the Veteran with a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). An appropriate SOC was produced and provided to the Veteran, and he has since perfected an appeal in that matter. The Board finds that this constitutes substantial compliance with the previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that previous actions of the RO and the Board recognized Disabled American Veterans (DAV) as the Veteran's representative. The Veteran submitted a power of attorney form in favor of DAV in February 1995. However, a subsequent review of the Veteran's file revealed that the power of attorney form was not properly executed. VA notified the Veteran of this development in June 2016 and requested that he complete and execute a power of attorney form if he wished to continue to be represented by DAV. The Veteran has not returned such a form; therefore, the Board is proceeding as if the Veteran is unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required as to both issues. As to the issue of the Veteran's lung disorder, the Court ordered additional medical development in the form of an addendum opinion. In the JMR, the parties agreed that the April 2014 VA examination did not provide an adequate rationale for the examiner's opinion that the bilateral pleural thickening documented during the Veteran's active duty was not related to the Veteran's subsequent diagnosis of COPD. Consequently, this claim is remanded in order to obtain the required opinion.

As to the issue of left shoulder impingement, in his Notice of Disagreement (NOD) and substantive appeal, the Veteran relies on opinions from his private physician and a VA physician, Dr. D.S., to support his argument that service connection is warranted for his claimed disability. While the opinion of Dr. D.S. was not specifically discussed in the May 2016 SOC, it was previously considered in VA's decisions to increase the rating of the Veteran's left upper extremity radiculopathy. This opinion is not very detailed. Dr. D.S. provided a diagnosis of chronic left shoulder pain and opined that it was as likely as not related to the Veteran's shoulder problem while he was on active duty. The opinion provides no further rationale.

The Veteran's private treatment records also provide diagnoses of left shoulder impingement and left shoulder arthritis.  They also include an opinion from the Veteran's private physician indicating that the physician believes the Veteran's shoulder condition to be linked to his shoulder problems in active service. The opinion provides no further rationale.

The Board observes that these statements were originally obtained and relied on in pursuit of the Veteran's claim for an increased rating of his service-connected left shoulder disability. The Veteran's reliance on these to establish service connection separately for another left shoulder disability raises important questions that cannot be adequately answered without further development of medical evidence. Specifically, it raises the questions of whether the Veteran's left shoulder conditions, to include impingement and arthritis, are distinct from the Veteran's service-connected left upper extremity radiculopathy and, if so, whether the Veteran's shoulder conditions, to include impingement and arthritis, were caused or aggravated beyond their normal progression by the Veteran's service-connected cervical spine and left shoulder disabilities (i.e, the radiculopathy). Consequently, this issue must be remanded to develop for an additional opinion that addresses these questions. 

Accordingly, the case is REMANDED for the following actions:

1. First, contact the Veteran and ask that he identify the names and addresses of all VA and non-VA healthcare providers who have treated him for his lung disorder and left shoulder impingement. After receiving this information and any necessary releases, contact the named healthcare providers and obtain copies of the related treatment records which are not already in the claims folder.

2. After all available and outstanding VA and non-VA treatment records have been obtained, provide the Veteran's claims file to examiner who performed the April 2014 VA examination of the Veteran's lungs, and request an addendum opinion providing a rationale for the opinion the examiner previously expressed that the pleural thickening observed while the Veteran was on active duty is not related to the Veteran's current COPD diagnosis.

In the event that the examiner who performed the April 2014 VA examination is unavailable to provide the requested addendum opinion, provide the Veteran's claims file to an appropriate examiner and request the opinion described above.

In the event the examiner determines that the opinion cannot be provided without an examination, schedule the Veteran for an appropriate VA examination.

3. After all available and outstanding VA and non-VA treatment records have been obtained, schedule the Veteran for an appropriate examination to determine the nature and severity of his current left shoulder disabilities, to include both impingement and arthritis.

The examiner is requested to provide an opinion as to whether the Veteran's left shoulder conditions, to include impingement and arthritis, are separate disabilities from the Veteran's service-connected left upper extremity radiculopathy.

If the Veteran's left shoulder disabilities, to include impingement and arthritis, are distinct from the Veteran's left upper extremity radiculopathy, the examiner is requested to provide an opinion as to whether these disabilities were caused or aggravated beyond their normal progression by the Veteran's service.

The examiner is also requested to provide an opinion as to whether the Veteran's left shoulder conditions, to include impingement and arthritis, were caused by or aggravated beyond their normal progression by the Veteran's already service-connected cervical spine and left shoulder disabilities.

The examiner must provide a complete rationale for each opinion.

4. Once the above development has been completed, review the file to determine that all the development described above has been completed. Undertake any additional development that may be indicated as a result of the development described above. Then readjudicate the claim. To the extent that any claim remains denied, or less than the full benefit sought is granted, provide the Veteran with an appropriate Supplemental Statement of the Case (SSOC) and provide him with the requisite time to respond. Then, if the file is otherwise in order, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




